Case 1:19-cv-02443-RDM Document 1-1 Filed 08/13/19 Page 1 of 6

ADDENDUM
Case 1:19-cv-02443-RDM Document 1-1 Filed 08/13/19 Page 2 of 6

 

 

8/8/2019 Gmail - FW: Sheketoff, Jula - Cobra Packet Request
mM Gmail Julia Sheketoff <sheketoff@gmail.com>
FW: Sheketoff, Jula - Cobra Packet Request
1 message
Sheketoff, Julia W. <jsheketoff@jonesday.com> Thu, Aug 16, 2018 at 1:06 PM

To: Julia Sheketoff <sheketoff@gmail.com>

Julia Fong Sheketoff
Associate

JONES DAY® - One Firm Worldwide™

51 Louisiana Avenue, N.W.
Washington, D.C. 20001
Office +1.202.879.3425

From: Madyun, Saundra C.

Sent: Thursday, August 16, 2018 9:57 AM

To: Sheketoff, Julia W. <jsheketoff@jonesday.com>
Subject: RE: Sheketoff, Jula - Cobra Packet Request

Hello Julia,

Below you will find a copy of our Family Leave policy for lawyers.

5. Family Leave
a. Leave to Care for a Newborm or Newly Adopted Child
(1) Primary Caregiver
(2) Secondary Caregiver
b. Leave to Care for Child with Serious Illness

https://mail.google.com/mail/u/0?7ik=9dfdcfO200&view=pt&asearch=all&permthid=thread-f%3A16089760974707808028simpl=msg-f%3A160897609747... 1/4
Case 1:19-cv-02443-RDM Document 1-1 Filed 08/13/19 Page 3 of 6
8/8/2019 Gmail - FW: Sheketoff, Jula - Cobra Packet Request

(1) Petmary Caregiver

In the case of a newly bom child, the Firm will provide mothers eight weeks of paid leave
wider the Firnn’s Short Tern Disability policy (the first 5 days of which will be charged to sick or
vacation). In addition, if the mother is the primary caregiver. the Fina will provide an additional ten
weeks of paid family leave after the eight weeks of paid disability leave and, with approval, up to an
additional six weeks of unpaid leave. Mothers who ore primary caregivers may use accrued vacation
leave following the [8 weeks of paid leave instead of unpaid leave, but in no case may the total leave
exceed 24 weeks. Mothers must commence this family leave immediately after the short tenn
disability for the pregnancy and childbirth ends.

In the case of a newly born child. if the father is the primary caregiver, the Firm will
provide ten weeks of paid family leave and, with approval. up to an additional six weeks of
unpaid leave. Fathers who are primary caregivers may use accrued vacation leave following the
ten weeks of paid leave instead of unpaid leave, but in no case may the total leave exceed 16
weeks. Fathers must commence this family leave within eight weeks after the birth of the child.

In the case of a newly adopted child. the Firm will provide 18 weeks of paid adoption
leave to the primary caregiver and. with approval, up to an additional six weeks of unpaid leave.
The primary caregiver may use accrued vacation leave following the 18 weeks of paid leave
instead of unpaid leave, but in no case may the total leave exceed 24 weeks, Primary caregivers
must commence this family leave within eight weeks after the adoption of the child.

(2) Secondary Caregiver

In the case of a newly bom child. the Firm will provide mothers eight weeks of paid
disability leave under the Firm's Short Term Disability policy. In addition. if the mother is the
secondary caregiver, the Firm will provide an additional four weeks of paid family leave after the
eight weeks of paid disability leave. Mothers must commence family leave immediately after the
short term disability for the pregnancy and childbirth ends.

In the case of newly bom child. if the father is the secondary caregiver. the Firm will
provide four weeks of paid family leave. Fathers must commence family leave within eight
weeks after the birth of the child.

In the case of a newly adopted child. the Firm will provide four weeks of paid family
Jeave to the secondary caregiver. Secondary caregivers must commence this family leave within
eight weeks after the adoption of the child.

b. Leave to Care for Child with Serious Iliness

In the event an Of Counsel. Counsel. Associate or Senior Staff Attomey has a child with
a serious illness or medical condition which necessitates the lawyer's absence from the office to
care for the child. the Firm provides up to four weeks of paid family leave in any one year period.

Leave taken under this Family Leave policy should be approved by the appropriate
Partner-in-Charge. Practice Leader and Staffing Attorney, and the Office Administrator or his or
her designee should be notified.

Saundra C. Madyun

Human Resources Manager

JONES DAY® - One Firm Worldwide™
51 Louisiana Avenue, N.W.

Washington, DC 20001
Office +1.202.879.3921

https://mail.google.com/mail/u/07ik=9dfdcfO200&view=pt&search=all&permihid=thread-f%3A1608976097470790802&simpl=msg-f%3A160897609747... 2/4
Case 1:19-cv-02443-RDM Document 1-1 Filed 08/13/19 Page 4 of 6

4, Short Term Disability (“STD”) Leave
a. Description of Benefit & Eligibility Requirements

The Firm provides certain salary continuation for Of Counsel, Counsel, Associates and
Senior Staff Attorneys in the event of a major illness or medical condition, including pregnancy,
childbirth or related medical conditions, as follows: In any one year period, full salary and
fringe benefits for up to the first 13 weeks of continuous disability, and 75% of salary and full
fringe benefits for up to the 14th through 26th weeks of continuous disability.

This payroll practice provides some level of salary continuation, as described herein, in
case of a short term disability. It is not subject to ERISA.

Salary continuation is calculated using base salary. Other amounts of compensation
(such as bonus or special payment) are not included. Salary continuation under this policy is
provided on the condition that the Of Counsel, Counsel, Associate or Senior Staff Attorney plans
to return to full-time work at the end of the STD period if he or she is medically able to do so.

Determinations of eligibility for salary continuation under this STD policy may be made
by the Firm, or by UNUM or another Third Party Administrator retained by the Firm to make
such determinations. An Of Counsel, Counsel, Associate or Senior Staff Attorney will be
considered disabled for purposes of this policy if he or she is unable to perform the material and
substantial duties of his or her regular occupation, as defined in the Long Term Disability policy,
is not working in any occupation, and is under the regular and continuing care of a physician or
other “health care provider™ as defined under the federal Family and Medical Leave Act
(“FMLA”). STD is not available for cosmetic surgery and/or treatments unless certified as
related to a prior medical condition.

This STD poticy applies only once an absence extends for a period more than ten
consecutive work days (inclusive of Firm-paid holidays), which is hereinafter referred to as the
“elimination period.” Annual sick leave or other approved leave, to the extent consistent with
state and local law, must be used for absences up to and including ten consecutive work days.
Once the elimination period has been satisfied and an absence continues for more than ten
consecutive work days, the leave period, retroactive to the sixth day of certified leave, is covered
under the STD policy.
Case 1:19-cv-02443-RDM Document 1-1 Filed 08/13/19 Page 5 of 6

b. Certifying Length of Short Term Disability & STD Application
Process

For purposes of calculating the length of the STD period and the salary continuation
level(s), a week is considered to be five work days, inclusive of any Firm-paid holidays which
fall during the five-day period. Unfess the Firm is notified otherwise, it will assume that a
lawyer’s medical provider has certified an eight-week, post-partum disability period for routine
childbirth (including Cesarean-section births). Except for leave for routine childbirth, the
specific period of approved STD leave is subject to certification from professional medical
personne! that specifies the appropriate length of leave in a manner satisfactory to the Firm or its
Third Party Administrator. Lawyers may also be required to furnish recertification during the
course of a short term disability if requested by the Firm or Third Party Administrator.

An Of Counsel. Counsel, Associate or Senior Staff Attorney who seeks salary
continuation under this STD policy should contact his or her Human Resources
Manager/Coordinator or Office Administrator. Except for leave for routine childbirth, as a
condition for obtaining the necessary Firm approval and receiving salary continuation, the
lawyer must authorize his or her health care provider to discuss the lawyer's medical condition
with the Firm and its representatives, as well as authorize the release of any and all medical
records related to the leave. Asa further condition for obtaining the necessary approval and
receiving salary continuation, the Firm may require a second certification from a health care
provider designated and paid for by the Firm, at any time during the course of the salary
continuation period, including when STD leave is requested, while the lawyer is on STD leave,
or when the lawyer desires to return to work. Should the opinions of the first and second health
care providers differ, for purposes of this STD policy, the Firm may rely on either opinion in its
sole discretion, or it may seek the opinion of a third health care provider designated and paid for
by the Firm. Failure to cooperate in obtaining such a second or third opinion may result in the
denial or discontinuance of any salary continuation benefits. Aside from any costs associated
with Firm-paid health care provider certifications, as described above, the Firm is not responsible
for any costs associated with the completion of medical certification forms, including any copy,
transmissions and/or delivery fees. Salary continuation benefits may be advanced by the Firm
pending certification and approval, subject to repayment by the lawyer if the leave is later
determined not to qualify for salary continuation under this policy.

A completed application, including all medical and other information that is required by
the Third Party Administrator of this STD policy, must be received by the Third Party
Administrator within |4 days of the end of the ten-day elimination period (or within 28 days
from the beginning of the medical related absence). Such period may be extended at the
discretion of the Firm if the delay is due to act(s) or omission(s) by the Firm or the Third Party
Administrator. 1f a completed application is not received by that date, salary continuation will
stop as of that date and the claim will be denied. If the Firm extends the filing period, salary
continuation may be resumed if and when a completed application is received and approved
within that extended period, but in no circumstances will an original application be accepted
beyond 90 days after the onset of the disability.

If a claim is denied, an appeal may be filed with the Third Party Administrator of this
STD policy within 90 days after the date of the denial; if no appeal is filed within this period, the

-iv-
Case 1:19-cv-02443-RDM Document 1-1 Filed 08/13/19 Page 6 of 6

decision to deny salary continuation benefits is final. Notwithstanding the 90-day appeal period,
salary continuation under this policy will cease 21 days after the denial, even if an appeal is
already pending. If an appeal is timely filed and granted, salary continuation benefits will then
be retroactively restored.

Cc. Other Provisions & Interplay with Other Firm Policies

if an Of Counsel, Counsel, Associate or Senior Staff Attomey retums to work on a full-
time basis for 14 consecutive calendar days or less, and then becomes disabled with the same
diagnosis, the current disability will be treated as part of the prior claim, not subject to
completing another elimination period. Ifthe lawyer returns to work full time for [5 or more
consecutive days and then becomes disabled again with the same diagnosis, that disability will
be treated as a new claim, subject to all provisions of this STD policy including but not limited to
satisfying a new elimination period.

An Of Counsel, Counsel, Associate or Senior Staff Attorney who is eligible for salary
continuation under this STD policy may, at their option, use accrued vacation to continue their
salary at 100% prior to receiving a reduced salary benefit. Using vacation leave under these
circumstances will not change the length of potential salary continuation under this policy while
unable to work. Vacation docs not accruc while a lawyer is on leave under this STD policy.

To the extent that an Of Counsel, Counsel, Associate or Senior Staff Attorney performs
work on behalf of the Firm or its clients during any period of paid leave, such time will not
extend in any way the total amount of salary continuation provided under this STD policy, or
serve as a basis for additional monetary compensation. After a period of six months of
continuous disability, an Of Counsel, Counsel, Associate or Senior Staff Attorney may be
eligible for benefits under the Long Term Disability insurance program offered by the Firm to
lawyers on a shared-premium basis, if he or she has enrolled in that program (see Long Term
Disability Insurance at hups://benelits jonesday net/benelits/detault.aspx Jones Day Benefits
website), and will be considered to be on unpaid medical disability leave. An Of Counsel,
Counsel, Associate or Senior Staff Attorney who qualifies for short term disability leave under
this policy will also be deemed to be absent duc to a serious health condition under the federal
FMLA and will be on concurrent FMLA leave if all other eligibility requirements of the FMLA
are met (as well as on concurrent leave under any stale law providing for leave due to an
employee’s health condition).

    

Salary continuation under this policy is not available for any period after employment has
terminated.
